Title: [In Congress, September–October 1774]
From: Adams, John
To: 


      It is well known that in June 1774 The General Court at Cambridge appointed Members to meet with others from the other States in Congress on the fifth of August. Mr. Bowdoin, Mr. Cushing, Mr. Samuel Adams, Mr. John Adams and Mr. Robert Treat Paine were appointed. After this Election I went for the tenth and last time on the Eastern Circuit: At York at Dinner with the Court, happening to sit at Table next to Mr. Justice Seward, a Representative of York, but of the unpopular Side, We entered very sociably and pleasantly into conversation, and among other Things he said to me, Mr. Adams you are going to Congress, and great Things are in Agitation. I recommend to you the Doctrine of my former Minister Mr. Moody. Upon an Occasion of some gloomy prospect for the Country, he preached a Sermon from this text “And they know not what to do.” After a customary introduction, he raised this Doctrine from his Text, that “in times of great difficulty and danger, when Men know not what to do, it is the Duty of a Person or a People to be very careful that they do not do, they know not what.” This oracular Jingle of Words, which seemed, however to contain some good Sense, made Us all very gay. But I thought the venerable Preacher when he had beat the Drum ecclesiastic to animate the Country to undertake the Expedition to Louisbourg in 1745, and had gone himself with it as a Chaplain, had ventured to do he knew not what, as much as I was likely to do in the Expedition to Congress. I told the Deacon that I must trust Providence as Mr. Moody had done, when he did his duty though he could not foresee the Consequences.
      To prepare myself as well as I could, for the Storm that was coming on, I removed my Family to Braintree. They could not indeed have remained in Safety in Boston, and when the time arrived Mr. Bowdoin having declined the Appointment Mr. Cushing, Mr. Adams, Mr. Paine and myself, satt out on our Journey together in one Coach. The Anxiety and Expectation of the Country was very great, and all the Gentlemen on the Road assembled from place to place to escort Us all the Way to Philadelphia, especially in Connecticutt, New York, the Jersies and Pensilvania. On the 5th of August September Congress assembled in Carpenters Hall. The Day before, I dined with Mr. Lynch a Delegate from South Carolina, who, in conversation on the Unhappy State of Boston and its inhabitants, after some Observations had been made on the Eloquence of Mr. Patrick Henry and Mr. Richard Henry Lee, which had been very loudly celebrated by the Virginians, said that the most eloquent Speech that had ever been made in Virginia or any where else, upon American Affairs had been made by Colonel Washington. This was the first time I had ever heard the Name of Washington, as a Patriot in our present Controversy, I asked who is Colonel Washington and what was his Speech? Colonel Washington he said was the officer who had been famous in the late french War and in the Battle in which Braddock fell. His Speech was that if the Bostonians should be involved in Hostilities with the British Army he would march to their relief at the head of a Thousand Men at his own expence. This Sentence Mr. Lynch said, had more Oratory in it, in his Judgment, than all that he had ever heard or read. We all agreed that it was both sublime, pathetic and beautifull.
      
      The more We conversed with the Gentlemen of the Country, and with the Members of Congress the more We were encouraged to hope for a general Union of the Continent. As the Proceedings of this Congress are in Print, I shall have Occasion to say little of them. A few Observations may not be amiss. After some days of general discussions, two Committees were appointed of twelve members each, one from each State, Georgia not having yet come in. The first Committee was instructed to prepare a Bill of Rights as it was called or a Declaration of the Rights of the Colonies: the second, a List of Infringements or Violations of those Rights. Congress was pleased to appoint me, on the first Committee, as the Member for Massachusetts. It would be endless to attempt even an Abridgment of the Discussions in this Committee, which met regularly every Morning, for many days successively, till it became an Object of Jealousy to all the other Members of Congress. It was indeed very much against my Judgment, that the Committee was so soon appointed, as I wished to hear all the great Topicks handled in Congress at large in the first Place. They were very deliberately considered and debated in the Committee however. The two Points which laboured the most, were 1. Whether We should recur to the Law of Nature, as well as to the British Constitution and our American Charters and Grants. Mr. Galloway and Mr. Duane were for excluding the Law of Nature. I was very strenuous for retaining and insisting on it, as a Resource to which We might be driven, by Parliament much sooner than We were aware. The other great question was what Authority We should conceed to Parliament: whether We should deny the Authority of Parliament in all Cases: whether We should allow any Authority to it, in our internal Affairs: or whether We should allow it to regulate the Trade of the Empire, with or without any restrictions. These discussions spun into great Length, and nothing was decided. After many fruitless Essays, The Committee determined to appoint a Sub committee, to make a draught of a Sett of Articles, that might be laid in Writing before the grand Committee and become the foundation of a more regular debate and final decision. I was appointed on the Subcommittee, in which after going over the ground again, a Sett of Articles were drawn and debated one by one. After several days deliberation, We agreed upon all the Articles excepting one, and that was the Authority of Parliament, which was indeed the Essence of the whole Controversy. Some were for a flatt denyal of all Authority: others for denying the Power of Taxation only. Some for denying internal but admitting external Taxation. After a multitude of Motions had been made, discussed and negatived, it seems as if We should never agree upon any Thing. Mr. John Rutledge of South Carolina, one of the Committee, addressing himself to me, was pleased to say “Adams We must agree upon Something: You appear to be as familiar with the Subject as any of Us, and I like your Expressions the necessity of the Case and excluding all Ideas of Taxation external and internal. I have a great Opinion of that same Idea of the Necessity of the Case and I am determined against all taxation for revenue. Come take the Pen and see if you cant produce something that will unite Us.” Some others of the Committee seconding Mr. Rutledge, I took a sheet of paper and drew up an Article. When it was read I believe not one of the Committee were fully satisfied with it, but they all soon acknowledged that there was no hope of hitting on any thing, in which We could all agree with more Satisfaction. All therefore agreed to this, and upon this depended the Union of the Colonies. The Sub Committee reported their draught to the grand Committee, and another long debate ensued especially on this Article, and various changes and modifications of it were Attempted, but none adopted. The Articles were then reported to Congress, and debated Paragraph by Paragraph. The difficult Article was again attacked and defended. Congress rejected all Amendments to it, and the general Sense of the Members was that the Article demanded as little as could be demanded, and conceeded as much as could be conceeded with Safety, and certainly as little as would be accepted by Great Britain: and that the Country must take its fate, in consequence of it. When Congress had gone through the Articles, I was appointed to put them into form and report a fair Draught for their final Acceptance. This was done and they were finally accepted.
      The Committee of Violations of Rights reported a sett of Articles which were drawn by Mr. John Sullivan of New Hampshire: and These two Declarations, the one of Rights and the other of Violations, which are printed in the Journal of Congress for 1774, were two Years afterwards recapitulated in the Declaration of Independence on the fourth of July 1776. The Results of the Procedings of Congress for this Year remain in the Journals: and I shall not attempt any Account of the debates, nor of any thing of the share I took in them. I never wrote a Speech beforehand, either at the Bar or in any public Assembly, nor committed one to writing after it was delivered, and it would be idle to attempt a Recollection, of Arguments from day to day, through a whole session, at the distance of thirty Years. The Delegates from Massachusetts, representing the State in most immediate danger, were much visited, not only by the members of Congress but by all the Gentlemen in Phyladelphia and its neighbourhood, as well as Strangers and Occasional Travellers. We took Lodgings all together at the Stone House opposite the City Tavern then held by Mrs. Yard, which was by some Complimented with the Title of Head Quarters, but by Mr. Richard Henry Lee, more decently called Liberty Hall. We were much caressed and feasted by all the principal People, for the Allens, and Penns and others were then with Us, though afterwards some of them cooled and fell off, on the declaration of Independence. We were invited to Visit all the public Buildings and places of resort, and became pretty well acquainted with Men and things in Philadelphia.
      
      
      There is an Anecdote, which ought not to be omitted, because it had Consequences of some moment, at the time, which have continued to operate for many Years and indeed are not yet worn out, though the cause is forgotten or rather was never generally known. Governor Hopkins and Governor Ward of Rhode Island came to our Lodgings, and said to Us, that President Manning of Rhode Island Colledge and Mr. Bachus Backus of Massachusetts were in Town, and had conversed with some Gentlemen in Philadelphia who wished to communicate to Us a little Business, and wished We would meet them at Six in the Evening at Carpenters Hall. Whether they explained their Affairs more particularly to any of my Colleagues I know not, but I had no Idea of the design. We all went at the hour, and to my great Surprize found the Hall almost full of People, and a great Number of Quakers seated at the long Table with their broad brimmed Beavers on their Heads. We were invited to Seats among them: and informed that they had received Complaints from some Anabaptists and some Friends in Massachusetts against certain Laws of that Province, restrictive of the Liberty of Conscience: and some Instances were mentioned in the General Court and in the Courts of Justice, in which Friends and Baptists had been grievously oppressed. I know not how my Colleagues felt, but I own I was greatly surprized and somewhat indignant, being like my Friend Chase of a temper naturally quick and warm, at seeing our State and her Delegates thus summoned before a self created Trybunal, which was neither legal nor Constitutional.
      Israel Pemberton a Quaker of large Property and more intrigue began to speak and said that Congress were here, endeavouring to form a Union of the Colonies: but there were difficulties in the Way, and none of more importance than Liberty of Conscience. The Laws of New England and particularly of Massachusetts, were inconsistent with it, for they not only compelled Men to pay to the Building of Churches and Support of Ministers but to go to some known Religious Assembly on first days &c. and that he and his friends were desirous of engaging Us, to assure them that our State would repeal all those Laws, and place things as they were in Pennsylvania. A Suspicion instantly arose in my Mind, which I have ever believed to have been well founded, that this artfull Jesuit, for I had been before apprized of his Character, was endeavouring to avail himself of this opportunity, to break up the Congress, or at least to withdraw the Quakers and the Governing Part of Pensilvania from Us: for at that time by means of a most unequal Representation, the Quakers had a Majority in their House of Assembly and by Consequence the whole Power of the State in their hands. I arose and spoke in Answer to him. The Substance of what I said was, that We had no Authority to bind our Constituents to any such Proposals: that the Laws of Massachusetts, were the most mild and equitable Establishment of Religion that was known in the World, if indeed they could be called an Establishment: that it would be in vain for Us to enter into any Conferences on such a Subject, for We knew before hand our Constituents would disavow all We could do or say, for the Satisfaction of those who invited Us to this meeting. That the People of Massachusetts were as religious and Consciencious as the People of Pensylvania: that their Consciences dictated to them that it was their duty to support those Laws and therefore the very Liberty of Conscience which Mr. Pemberton invoked, would demand indulgence for the tender Consciences of the People of Massachusetts, and allow them to preserve their Laws. That it might be depended on, this was a Point that could not be carried: that I would not deceive them by insinuating the faintest hope, for I knew they might as well turn the heavenly Bodies out of their annual And diurnal Courses as the People of Massachusetts at the present day from their Meeting House and Sunday Laws.—Pemberton made no Reply but this, Oh! Sir pray dont urge Liberty of Conscience in favour of such Laws!—If I had known the particular complaints, which were to be alledged, and if Pemberton had not broke irregularly into the Midst of Things, it might have been better perhaps to have postponed this declaration. However the Gentlemen proceeded and stated the particular Cases of Oppression, which were alledged in our General and executive Courts. It happened that Mr. Cushing and Mr. Samuel Adams had been present in the General Court, when the Petitions had been under deliberation, and they explained the whole so clearly that every reasonable Man must have been satisfied. Mr. Paine and myself had been concerned at the Bar in every Action in the executive Courts which was complained of, and We explained them all to the entire Satisfaction of impartial Men: and shewed that there had been no Oppression or injustice in any of them. The Quakers were not generally and heartily in our Cause, they were jealous of Independence, they were then suspicious and soon afterwards became assured, that the Massachusetts Delegates and especially John Adams, were Advocates for that Obnoxious Measure, and they conceived prejudices, which were soon increased and artfully inflamed, and are not yet worn out. In some of the late Elections for President, some of the Quakers were heard to say “Friend, thee must know that We dont much affect the Name of Adams.” This Sentiment was not however Universal nor General, for I have had Opportunities to know that great Numbers of the Friends in all parts of the Continent, were warmly attached to me, both when I was Vice President and President. I left Congress and Philadelphia in October 1774, with a Reputation, much higher than ever I enjoyed before or since.
     